PER CURIAM.
Upon review of Appellant’s response to this court’s October 6, 2009, order to show cause, the court GRANTS Appellees’ motion to dismiss and DISMISSES this appeal for lack of jurisdiction. See, e.g., Troche v. BJ’s Wholesale Club, Inc., 954 So.2d 685, 686 (Fla. 1st DCA 2007) (“It is well settled that to be timely, a notice of *157appeal must be filed in the appropriate court within the appropriate time period.”); Metro. Dade County v. Vasquez, 659 So.2d 355, 356 (Fla. 1st DCA 1995) (dismissing untimely appeal for lack of jurisdiction).
VAN NORTWICK, PADOVANO, and ROWE, JJ., concur.